Macearlane, J.
I concur in the conclusion reached by my brother Robinson but do not agree to all that is said in his opinion.
This case was submitted to the jury upon this, with other, instruction:
“If you believe from the evidence that at the time Kritzer and Ragan’s subdivision was surveyed and platted, no stones were set, under the direction of the surveyor, marking said plat as southwest and southeast corners of lot 1, thus marking and establishing the line between lots 1 and 4, then you will find for the plaintiff.”
By this instruction the question whether the division line betwee'n lots 1 and 4, when originally *497surveyed, was marked and designated by artificial monuments, was fairly submitted to the jury and the finding on that question was against the defendant. The facts upon which defendant relied were thus found against him.
On the trial a copy of the original plat was put in evidence, and from it there appears to have been no stones, or other monuments, fixed for the southwest and southeast corners of lot 1 and from this omission the jury properly inferred that none had been placed there. In the absence of such monuments the courses and distances marked on the plat must govern.
One who purchases a surveyed lot, or tract- of land, without notice of the actual boundary, or corners, has the right to rely upon what appears from the original survey, or plat thereof, and is not bound by monuments which do not appear therefrom to have been placed upon the land.
On the other hand, if the plat or survey calls for monuments, a purchaser will be governed by them if their location can be definitely ascertained, though they may have decayed or been removed or destroyed. This rule is applied uniformly in ascertaining the boundaries of government surveys. So long as the monuments placed upon the earth’s surface by the government surveyors can be identified, or the places Where they were planted are known, they must control, no matter what the courses and distances may disclose. Jacobs v. Moseley, 91 Mo. 464; Knight v. Elliot, 57 Mo. 325; Mayor of Liberty v. Burns, 114 Mo. 430.
But if the corners called for are gone, and no fixed monuments are called for in the field notes, .the courses and distances therein called for must prevail in establishing such corners. Major v. Watson, 73 Mo. 664.
*498There is no reason why a different rule should be applied to private surveys and town plats, and none has been applied by this court. Dolde v. Vodicka, 49 Mo. 100; Kronenberger v. Hoffner, 44 Mo. 185. See, also, 1 Jones, Real Prop, in Conveyancing, sec. 421, and 2 Devlin on Deeds, see. 1022, and cases cited.